Citation Nr: 9904406	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-23 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for systemic lupus erythematosus (SLE).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to May 
1985 and from October 1989 to May 1993.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, dated in February 1994.  That decision resumed 
payment for SLE, following the veteran's second period of 
service, and assigned a 10 percent disability rating 
effective the day following his separation from active duty.  
The rating assigned was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

Review of the veteran's claims folder indicates further 
evidentiary development is required prior to appellate 
consideration.

The veteran is currently evaluated under 38 C.F.R. § 4.88 
(b), Diagnostic Code 6350 for systemic lupus erythematosus.  
38 C.F.R. § 4.88(b) (1998).

The Board notes that the veteran reported at his July 1998 VA 
examination that he was followed at Madigan Army Medical 
Center every six months.  He also noted that he had 
experienced a flare-up approximately four to five months 
earlier.  The Board notes that the claims file does not 
contain medical records from Madigan Army Medical Center do 
for the period subsequent to January 1996.

As required by Diagnostic Code 6350, VA must evaluate each 
residual disability from SLE under the appropriate system to 
determine whether this method warrants any higher evaluation 
than is already assigned under the diagnostic code for 
systemic lupus erythematosus.  The veteran contends that he 
is entitled to a 10 percent evaluation on the basis of 
fatigue and a dry mouth, and a separate 10 percent for 
conjunctivitis with the need for artificial tears.  These 
complaints were reported on the most recent examination.  
However, the examiner did not report whether these symptoms 
were noted on the examination, whether they were 
manifestations of SLE, or comment on their severity.

The veteran's claim is therefore remanded to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the veteran's 
SLE or residuals of the disorder since 
1995.  After securing any necessary 
release, the RO should obtain these 
records, and all records from Madigan 
Army Hospital, that have not been 
associated with the claims folder.

2.  The veteran should be afforded 
appropriate examination(s) to determine 
the nature, extent and frequency 
exacerbations of SLE, and to identify all 
residuals of that disease.  The claims 
folder should be reviewed by the 
examiner(s) prior to completing the 
examination(s).  Any specialized 
examinations deemed necessary to evaluate 
the residuals of the veteran's SLE should 
also be performed.  The examiner(s) 
should comment on the extent to which the 
SLE impairs the veteran's health.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should inform the veteran 
whether his disease has been evaluated 
under the provisions of Diagnostic Code 
6350, or on the basis of its residuals 
under the appropriate system.  If the 
latter, the supplemental statement of the 
case should inform the veteran as to the 
diagnostic codes upon which the 
evaluation is based. 

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue. See Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 

38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



